

116 S493 IS: Decentralize Regulatory Agencies, Include the Nation Act of 2019
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 493IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Young introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require Federal agencies not performing security functions to relocate throughout the United
			 States by the beginning of fiscal year 2030. 
	
 1.Short titleThis Act may be cited as the Decentralize Regulatory Agencies, Include the Nation Act of 2019 or the DRAIN Act.
		2.Relocation of Federal nonsecurity agencies to locations outside the National Capital region
 (a)DefinitionsIn this section— (1)the term Administrator means the Administrator of General Services;
 (2)the term agency— (A)means an Executive department (as defined in section 101 of title 5, United States Code) and an independent establishment (as defined in section 104 of title 5, United States Code); and
 (B)does not include the Government Accountability Office; (3)the term Director means the Director of the Office of Management and Budget;
 (4)the term local government means a city, town, township, county, parish, village, or other general purpose political subdivision of a State;
 (5)the term National Capital region has the meaning given that term in section 8702 of title 40, United States Code; (6)the term nonsecurity agency means an agency that is not a security agency;
 (7)the term security agency means an agency that receives the majority of the funding for the agency under an appropriation Act making appropriations—
 (A)for the Department of Defense; (B)for the Department of Homeland Security; or
 (C)for the Department of State, foreign operations, and related programs; and (8)the term State means each of the several States of the United States.
 (b)PlanThe Director and the Administrator shall jointly develop and implement a plan under which the headquarters of each nonsecurity agency that is not exempted under subsection (d) shall be relocated to a location outside the National Capital region by not later than the later of—
 (1)October 1, 2029; or
 (2)if applicable, the date on which the lease in effect on the date of enactment of this Act for the building in which the headquarters of the nonsecurity agency is located expires.
				(c)Determination of area for relocation
 (1)In generalThe plan under subsection (b) shall require that the location to which the headquarters of a nonsecurity agency shall be relocated be determined by the Director, the Administrator, and the head of the nonsecurity agency on a competitive basis, in accordance with this subsection.
 (2)ApplicationA State or local government desiring that a nonsecurity agency relocate the headquarters of the nonsecurity agency to an area that is under the jurisdiction of the State or local government shall submit an application at such time, in such manner, and accompanied by such information as the Director and the Administrator shall jointly establish.
 (3)PriorityThe Director, the Administrator, and the head of the nonsecurity agency shall give priority to an application under this subsection proposing the headquarters of a nonsecurity agency be located in an area—
 (A)for which the rate of unemployment is higher than the average rate of unemployment in the United States, as determined by the Secretary of Labor;
 (B)with a nexus between the nonsecurity agency and the geographic area in which the nonsecurity agency regulates; or
 (C)with existing infrastructure to efficiently support the size and scope of the relocation of the headquarters of the nonsecurity agency.
 (4)DeterminationThe location to which the headquarters of a nonsecurity agency shall be relocated shall be determined by a majority vote of the Director, the Administrator, and the head of the nonsecurity agency.
				(d)Exemptions
 (1)In generalThe President may exempt a nonsecurity agency from the requirement to relocate the headquarters of the nonsecurity agency if the President determines that the headquarters of the nonsecurity agency should remain in the current location.
 (2)ReportingIf the President exempts a nonsecurity agency under paragraph (1), the President shall submit to Congress a report detailing the basis for the determination of the President that the headquarters of the nonsecurity agency should remain in the current location.
 (e)Conforming amendmentSection 72 of title 4, United States Code, is amended by striking All offices and inserting Except as provided in the DRAIN Act, all offices. (f)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.